Citation Nr: 1211848	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-45 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Denver, Colorado Regional Office (RO). 

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the claims folder.

In his December 2011 hearing, the Veteran contended that he suffered an in-service injury to his back and that he is diagnosed as suffering from a back condition.  Given this testimony, the Board finds that the issue of entitlement to service connection for a low back condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffers from a particular left hip condition.  

2.  There is no credible evidence of the Veteran suffering from a left hip condition during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran testified in a video conference hearing in December 2011.  

The Veteran did not undergo a VA examination for this claim, but such an examination is not required.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, for reasons explained below, the Board finds that the Veteran does not suffer from a current left hip disability, and that there is no evidence of any in-service incurrence of his claimed condition.  Absent this evidence, the Board may consider the medical records already in the file without requiring a VA examination.

The Board also notes that records of the Veteran's treatment from Kaiser Permanente were requested and seemingly received prior to the issuance of the November 2009 Statement of the Case.  The agency of original jurisdiction (AOJ) did not review this evidence in that Statement of the Case or at any other time, however, meaning that the Board is the first VA agency to review these documents.  

In most cases, the Board may not view evidence in the first instance without a waiver from the Veteran or his representative.  38 C.F.R. § 20.1304(c) (2011).  That prohibition does not apply to evidence that is not pertinent, meaning that "it does not relate to or have a bearing on the appellate issue or issues."  Id.  Though there is no such waiver in this case, the Board finds that the evidence in question is not pertinent.  The only issue currently on appeal is the Veteran's claim for service connection for a left hip condition.  The evidence submitted by the Veteran contains no information whatsoever regarding his claimed condition.  It therefore does not relate to or have any bearing on the issue on appeal, and is thus considered not pertinent.  The Board may thus proceed with its decision without seeking a waiver or remanding for AOJ consideration.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Service Connection for a Left Hip Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran contends that he currently suffers from a left hip condition that is causally related to his active service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

First, the Board notes that there is no evidence that the Veteran suffers from any particular or ratable left hip condition.  A review of the Veteran's VA treatment records shows that he has complained of suffering from left hip pain in both the early 1970s and in 2008.  At neither time, however, was the Veteran diagnosed as suffering from any particular condition.  

In November 1973, the Veteran stated that he had suffered from left hip and thigh pain for 5 years, but stated that he had no history of trauma.  He was diagnosed as suffering from a possible tight left hamstring.  Another record from November 1973 suggested that the Veteran may be suffering from sciatica.  In a February 1974 record, the Veteran stated that he had suffered from a vague pain in his left buttock for four years, and that this pain was of an unknown etiology.  At no time was the Veteran given any particular diagnosis for his left hip pain, and X-rays of his hips from December 1973 and February 1974 were normal.  

The Veteran next complained of hip pain in 2008.  In May 2008, the Veteran complained of pain in his left hip "since 1968."  He stated that he did not have a specific injury, but rather that his pain started when loading food onto a ship.  He was diagnosed as suffering from chronic low back pain, but he was not given a diagnosis with regard to his hip.  In August 2009, the Veteran was again diagnosed as suffering from mechanical low back pain with no symptoms or signs of radiculopathy, but he was not given any diagnosis of a left hip condition.  

The Veteran himself has not stated what particular condition he suffers from in his hip.  His May 2008 claim simply lists "left hip," a phrasing repeated in his February 2009 Notice of Disagreement.  In his December 2011 hearing, the Veteran stated that he had been diagnosed as suffering from a compressed disc.  He did not, however, state that he had been given any particular diagnosis with regard to his left hip.  

Given the foregoing, the Board finds no evidence that the Veteran currently suffers from any ratable left hip condition.  Though the Veteran has stated that he suffers from pain in his left hip, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent any particular diagnosis with regard to his left hip, the Board cannot find that he suffers from a current disability.  

There is also no credible evidence of the Veteran's suffering from a left hip disability during his active service.  A review of his service treatment records reveals that the Veteran never complained of or was treated for a left hip condition at any time during his active service.  His December 1967 separation examination is silent as to his suffering from any such condition.  

In both a February 2009 letter and in his December 2011 hearing, the Veteran contends that he injured his hip while unloading food on a ship.  He states that he was hit by a falling bag of flour, resulting in his hip pain.  In his February 2009 letter, the Veteran does not state that he sought treatment for this pain; instead, he thought it would resolve itself given his age.  In his December 2011 hearing, however, the Veteran stated that he went to sick call after the incident and was told that he had sprained a muscle in his lower back.

For numerous reasons, the Board does not find the Veteran's descriptions of his in-service accident or of his pain to be credible.  First, the Board notes that despite the Veteran's contention that he sought treatment after the accident, this is not reflected in his service treatment records.  Second, the Veteran has not been consistent in describing whether he initially sought treatment following this accident; in his February 2009 letter, the Veteran stated that he thought the pain would resolve given his young age.  Only in his December 2011 hearing did the Veteran contend that he did indeed seek treatment.  Finally, the Board notes that when the Veteran sought treatment for his hip pain in the 1970s, his pain was described as being of an unknown etiology, and the Veteran denied suffering from any precipitating trauma.  The Board finds that the Veteran's 1970s denials of any in-service trauma occurred much more closely in time to his service and are thus more probative than his statements made some 40 years after the fact.  Accordingly, the Board finds the Veteran's statement not to be credible, and thus further finds no evidence of an in-service incurrence of his left hip pain.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board finds both that there is no evidence of the Veteran's currently suffering from a particular left hip disability and no evidence of an in-service incurrence of his claimed left hip condition.  Accordingly, the Board concludes that the criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


ORDER

Service connection for a left hip condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


